Citation Nr: 1420501	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-31 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition to include osteoarthritis (bilateral knee disability), to include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  In May 2012, the Veteran submitted new evidence directly to the Board, along with a waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. §  20.1304(c) (2013).

It is noted that the Veteran raised the issue of an increased rating for pes planus in statements received in September 2009 and December 2009.  It does not appear that this matter has been adjudicated therefore it is referred to the RO for the appropriate consideration.  

The issue of entitlement to service connection for a low back condition, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's bilateral knee disability is due to service-connected pes planus. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability, as secondary to service-connected pes planus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, with respect to the Veteran's claim of entitlement to service connection for a bilateral knee disability to include as secondary to service-connected pes planus, the grant of service connection constitutes a complete grant of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board finds that all three elements of the Veteran's secondary service connection claim for a bilateral knee condition are met.  First, the medical evidence of record demonstrates that the Veteran has been diagnosed with chronic degenerative changes and degenerative joint disease of the bilateral knees, including osteoarthritis, contemporaneous to and during the appeal period.  Next, the Veteran has service-connected disabilities of bilateral pes planus, left and right hallux valgus (bunion) associated with service-connected bilateral pes planus, and musculoskeletal abnormality of unknown etiology.  

Having determined that the Veteran has a current disability and service-connected disabilities, the final question before the Board is whether the Veteran's bilateral knee disability is secondary to a service-connected disability.  A relationship or medical nexus can be established by showing that the Veteran's bilateral knee disability was either caused or aggravated by her service-connected pes planus, bunions, or musculoskeletal abnormality.

The Veteran was provided with a VA examination in January 2011.  Upon interview with the Veteran and physical examination, the examiner diagnosed the Veteran with osteoarthritis, chronic degenerative joint disease of the bilateral knees, and genu valgum, and opined that the Veteran's bilateral knee disability is less likely as not caused by or the result of her service-connected bilateral foot condition or her musculoskeletal abnormality.  The examiner further stated that the Veteran's bilateral knee disability as diagnosed is most consistent with the Veteran's genu valgum and obesity, and that where genu valgum persists and is uncorrected, osteoarthritis may develop in adulthood as a result of abnormal intraarticular stress.  As this opinion provides a detailed description of the Veteran's condition and a rationale supported by the record, the Board finds that it is of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In December 2011, the Veteran submitted a letter from a private podiatric surgeon who provided the following opinion:  

[T]he [Veteran's] foot structure does not absorb shock or allow for proper adaptation to the weightbearing surface, causing abnormal torque on her legs resulting in her knee problems.  This is a definite causal relationship.  I would think that weight loss would certainly benefit her, but it will not change her mechanics, which is the basic etiology behind why she has her problems.

The Board similarly finds that the December 2011 private medical opinion is entitled to probative weight, as the examiner conducted an examination of the Veteran and provided an analysis in support of the conclusion reached.   See id.  Significantly, the examiner specifically addressed the January 2011 VA examiner's conclusion that the Veteran's bilateral knee disability is a result of her obesity, and provided a clear rationale for concluding that that the etiology of her bilateral knee disability is related to her service-connected foot condition rather than her weight.  

Based upon the foregoing evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral knee disability was caused by her service-connected pes planus.  Therefore, resolving all doubt in favor of the Veteran, the Board will grant the claim. 

In summary, the weight of the evidence of record is at least in relative equipoise, and resolving all doubt in favor of the Veteran, service connection for a bilateral knee condition, as secondary to service-connected bilateral pes planus, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral knee condition to include osteoarthritis, as secondary to service-connected pes planus, is granted.


REMAND

Remand is necessary to provide the Veteran with a new VA spine examination.  In the March 2011 VA examination report, the examiner indicated that he reviewed the claims file and conducted an examination of the Veteran.  In opining that the Veteran's low back pain is less likely than not related to her service-connected musculoskeletal abnormality, the examiner's rationale relied in part on her finding that an in-service March 1976 x-ray was unremarkable.  Significantly, the examiner did not provide any discussion of or otherwise indicate that she considered the April 2005 private treatment record noting that x-rays of the Veteran's lumbar spine demonstrated "some mild degenerative changes about the disks and mild osteophytes posteriorly, in the region of the facets around the L4-5 and L5-S1 levels," and that the Veteran's history, symptoms, and findings were "consistent with probable spinal stenosis, related to degenerative disk disease that has most likely been present since age twenty-one."  Accordingly, the Board finds the March 2011 VA examination inadequate as the examiner failed to consider the Veteran's entire medical history.  

The Board additionally notes that at her May 2012 Board hearing, the Veteran asserted that she currently suffers from incapacitating episodes related to her back pain.  Thus, in light of the inadequacy of the March 2011 VA examination and the Veteran's assertion that she now suffers from incapacitating episodes, the Board finds that remand is necessary in order to provide the Veteran with a new VA spine examination to determine the nature and etiology of her low back condition.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice concerning how to substantiate her claim for service connection as secondary to service-connected disabilities.  

2.  After completion of the above development, schedule the Veteran for a VA spine examination to determine the nature and etiology of any identified low back condition.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire claims file is required, particular attention is invited to the following records:

(a)  Service treatment records dated February 1976 and March 1976 noting treatment of low back pain and instruction to complete back exercises;

(b)  An April 1976 Medical Board decision finding diagnosis of diffuse mechanical musculoskeletal pains and noting that the Veteran complained of low back pain in service; and

(c)  An April 2005 private treatment record noting x-rays of the lumbar spine demonstrate mild degenerative changes of the discs and mild osteophytes posteriorly in the region of the facets around L4-5 and L5-S1 and additionally opining that the Veteran's history, symptoms, and examination findings are consistent with probable spinal stenosis, related to degenerative disc disease that has mostly likely been present since age 21, when she first began experiencing symptoms; 

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of her low back condition and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether the Veteran has had a low back condition at any time contemporaneous to or since she filed her claim for service connection in September 2010;

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any low back condition had onset during or was caused by the Veteran's active service.

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any low back condition is due to the Veteran's service-connected disabilities, to include bilateral pes planus, left and right hallux valgus associated with bilateral pes planus, musculoskeletal abnormality of unknown etiology, and a bilateral knee disability, to include osteoarthritis.  

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any low back condition is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected disabilities, to include bilateral pes planus, left and right hallux valgus associated with bilateral pes planus, musculoskeletal abnormality of unknown etiology, and a bilateral knee disability, to include osteoarthritis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's lumbar spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


